Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marty Lorenzo Wright appeals the district court’s order denying his motion for a “Writ of Coram Nobis.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wright, No. 4:95-cr-00039-TEM-TEM-1 (E.D.Va. Nov. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.